Citation Nr: 1817782	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-21 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision issued by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In December 2016, the Veteran participated in a Board hearing conducted via videoconference before the undersigned Veterans Law Judge.  


FINDING OF FACT

The Veteran's obstructive sleep apnea had its onset in service.


CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea have been met.  
38 U.S.C. §§ 1110, 1154(a), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for obstructive sleep apnea on both a direct and secondary basis.  As direct service connection on a direct basis is warranted, only that theory of entitlement is addressed below.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

The Veteran is currently diagnosed with obstructive sleep apnea, as first officially diagnosed by a sleep study performed in 2012.  See April 2014 VA Disability Benefits Questionnaire.  Moreover, based on the Veteran's reports of the onset of his current sleep apnea symptoms to 1969, during his period of active service, this physician stated that the Veteran's current sleep apnea had its onset in service.  A review of the record reflects that this medical opinion is consistent with other evidence of record, including lay statements as to observed marked sleep disturbances in the Veteran's sleep after his return from active service, and his separation medical history report in which he reported experiencing sleep disturbances.  Finally, as well as being consistent with the record, this medical opinion is also unequivocally stated and supported by a cogent rationale.  Accordingly, the Board finds that this medical opinion is probative evidence supporting the Veteran's service connection claim.

Given the documented and reported evidence of the onset of the Veteran's sleep disturbances during active service, his current diagnosis of obstructive sleep apnea, and the probative medical opinion linking the onset of this current disorder to service, service connection is warranted.  


ORDER

Service connection for obstructive sleep apnea is granted.  



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


